Entered: September 3rd, 2019
                               Case 19-14680       Doc 30      Filed 09/03/19       Page 1 of 2
Signed: September 3rd, 2019

SO ORDERED




                                      UNITED STATES BANKRUPTCY COURT
                                           DISTRICT OF MARYLAND

         In Re:

         GERALDINE BROWN RHETT                                          Case No. 19-14680-DER
                                                                        Chapter 13

                                   Debtor

                                             ORDER CONFIRMING PLAN

                 The Plan under Chapter 13 of the Bankruptcy Code having been transmitted to creditor (s) and it
         having been determined, after hearing on notice, that the requirements for confirmation set forth in 11 U.
         S. C. §1325 have been satisfied and that the plan complies with the other applicable provisions of the
         Bankruptcy Code, it is hereby:

                   ORDERED, that the Chapter 13 Plan filed July 22, 2019, is hereby confirmed; and it is further

                 ORDERED, that the property of the estate shall not vest in the Debtor until the Debtor is granted
         a discharge or the case is dismissed or otherwise terminated; and it is further

                  ORDERED, that the Debtor is directed to pay to the Trustee the sum of $1,230.00 per month
         for sixty (60) months on or before the 7th day of each month for a total period of sixty (60) months; and it
         is further

                 ORDERED, that in addition to the regular monthly plan payments, the Debtor (s) shall turnover
         to the Trustee for application under the plan all future tax refunds received exceeding the amount of
         $5,736.00 for tax years 2019 through 2023; and it is further

                  ORDERED, that the Debtor is directed to provide to the Trustee a copy of each Federal income
         tax return, and any amendment, at the same time it is filed with the taxing authority while the case is
         pending; and it is further

                 ORDERED, that the Debtor is directed to provide to the Trustee annually not later than 45 days
         before the anniversary date of this Order, a statement, under penalty of perjury, of (i) the income and
                    Case 19-14680        Doc 30      Filed 09/03/19      Page 2 of 2



expenditures of the debtor during the tax year most recently concluded before such anniversary date, and
(ii) the monthly income of the Debtor that shows how income, expenditures, and monthly income are
calculated; and which discloses (a) the amount and sources of the Debtor's income, (b) the identity of any
person responsible with the Debtor for the support of any dependent, and (c) the identity of any person
who contributed, and the amount contributed, to the household in which Debtor resides.

TRUSTEE RECOMMENDATION
The Chapter 13 Trustee represents
that the plan complies with the
provisions of the U.S.C. §1325 and
recommends confirmation.
                                                     /s/ NANCY L. SPENCER GRIGSBY
                                                     Chapter 13 Trustee
cc:

GERALDINE BROWN RHETT
609 WALNUT GROVE ROAD
ESSEX, MD 21221
Debtor

CHARLENE A WILSON
1 N CHARLES STREET
SUITE 1905
BALTIMORE, MD 21201
Attorney for Debtor

NANCY L. SPENCER GRIGSBY
185 ADMIRAL COCHRANE DR.
SUITE 240
ANNAPOLIS, MD 21401
Trustee

All Creditors and Parties of interest.

                                           END OF ORDER
